                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

OWNER-OPERATOR INDEPENDENT                     )
DRIVERS ASSOCIATION, INC.,                     )
CHUTKA TRUCKING LLC,                           )
MARK ELROD,                                    )
B. L. REEVER TRANSPORT, INC.,                  )
DAVID JUNGEBLUT, and                           )
WILLIE W KAMINSKI,                             )
                                               )
                           Plaintiffs,         )
                                               )
                        v.                     )   No. 1:19-cv-00086-RLY-MJD
                                               )
ERIC HOLCOMB, individually and in his          )
capacity as Governor of the State of Indiana, )
JOE MCGUINNESS, individually and in his )
capacity as Commissioner of the Indiana        )
Department of Transportation,                  )
THE INDIANA FINANCE AUTHORITY,                 )
DAN HUGE, individually and in his capacity )
as Indiana Public Finance Director,            )
MICAH G. VINCENT, individually and in his )
capacity as a member of the Indiana Finance )
Authority,                                     )
KELLY MITCHELL, individually and in her )
capacity as a member of the Indiana Finance )
Authority,                                     )
OWEN B. MELTON, JR., individually and in )
his capacity as a member of the Indiana        )
Finance Authority,                             )
HARRY F. MCNAUGHT, JR., individually           )
and in his capacity as a member of the Indiana )
Finance Authority,                             )
RUDY YAKYM, III, individually and in his )
capacity as a member of the Indiana Finance )
Authority, and                                 )
ITR CONCESSION COMPANY LLC,                    )
                                               )
                           Defendants.         )


                                           1
            ORDER ADOPTING REPORT AND RECOMMENDATION

        The Indiana East West Toll Road is one of several east-west routes across Indiana

from the Illinois Border to the Ohio border, but it is Indiana’s only toll road. The Indiana

Finance Authority (“IFA”), a state entity, is the owner of the Toll Road. In 2006, IFA

leased the Toll Road to ITR Concession Company, Inc. (“ITRCC”), a private for-profit

corporation, for 75 years in exchange for a lump-sum payment of $3.8 billion. As the

lessee, ITRCC is responsible for all operation and maintenance of the Toll Road until

2081.

        On September 4, 2018, Governor Holcomb announced his infrastructure plan that

called for a $1 billion expenditure for infrastructure projects knowns as the “Next Level

Connections Program.” ITRCC agreed to fund the program with $1 billion and, in return,

was authorized by IFA to increase toll rates for Class 3 or higher vehicles—defined as

vehicles with 3 or more axles—by 35 percent. Class 3 or or higher vehicles are largely

commercial motor vehicles which operate in interstate commerce. Plaintiffs allege that

nearly 80 percent1 of the money will go directly to highways and freeways in Indiana.

        On April 24, 2019, Plaintiffs, the Owner-Operator Independent Drivers

Association, Inc. and a handful of commercial truck operators and operating companies,

filed this action against ITRCC, IFA, and various state officials, challenging the



1
  On April 29, 2019, Governor Holcomb signed legislation which requires the money Indiana
receives from ITRCC under the terms of the lease agreement to go directly to work on roads that
have a nexus with the Toll Road. See House Enrolled Act No. 1001, 121st General Assembly,
available at https://tinyurl.com/y31x8kg5.

                                               2
constitutionality of the new toll structure. They allege that the increase in tolls violates

the dormant Commerce Clause. They also allege that the increase in tolls violates the

Privileges and Immunities Clauses of Article IV and the Fourteenth Amendment.

       On March 4, 2019, Defendants filed a Joint Motion to Dismiss for Failure to State

a Claim. On August 12, 2019, the Magistrate Judge recommended that the court grant

Defendants’ motion with prejudice. Relying on Endsley v. City of Chicago, 230 F.3d 276

(7th Cir. 2000), the Magistrate Judge held that the State2 was not acting as a regulator;

instead it was acting as a market participant. Therefore, the new toll structure was not

subject to dormant Commerce Clause scrutiny. (Filing No. 113, Report and

Recommendation at 10). The Report and Recommendation also concluded that Plaintiffs

failed to state a claim for unlawful discrimination under the Privileges and Immunities

Clauses because vehicles traveling within Indiana and between States pay the same

distance-based tolls. (Id. at 12).

       The court is required to conduct a de novo review of the Report and

Recommendation. See 27 U.S.C. § 636(b)(1). Based upon a thorough reading of the

parties’ briefs and the applicable law, the court ADOPTS in its entirety the Report and

Recommendation submitted by the Magistrate Judge. Accordingly, Defendants’ Motion

to Dismiss for Failure to State a Claim (Filing No. 52) is GRANTED with prejudice.

Having so held, Plaintiffs’ Motion to Certify Class (Filing No. 98) is DENIED as moot.




2
  The Magistrate Judge also held that ITRCC, as a private corporation, could not have violated
the dormant Commerce Clause. (Report and Recommendation at 10).
                                               3
SO ORDERED this 10th day of March 2020.




Distributed Electronically to Registered Counsel of Record.




                                           4
